Citation Nr: 1818101	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of a mandible jaw fracture with loss of teeth. 


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript is included in the claims file. 

This case was remanded by the Board in May 2014 for the Veteran to receive a new VA examination.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the remand directives, the Veteran received a VA examination in September 2015.  Id.  The Board determined the September 2015 VA examination was inadequate and in March 2017, remanded the case for a new VA examination to fully consider the Veteran's complaints.  Additionally, the Board remanded to the case to obtain any dental records from the Veteran from 1969.  The Board reached out the Veteran to obtain any private medical records, and he received new VA examinations in September 2017 and October 2017.  Accordingly, the Board concludes VA complied with the remand directives. 

The issue of service connection for residuals of fractured mandible with loss of teeth for dental treatment is raised in the record through the Veteran's multiple statements concerning the money he has spent on dental treatment.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2017).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.  The Board also notes this issue and the Veteran's extraschedular contentions are further addressed below. 


FINDINGS OF FACT

The Veteran's service-connected residuals of a mandible jaw fracture with loss of teeth is characterized by loss of masticatory surface that can be restored by suitable prosthesis


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected residuals of a mandible jaw fracture with loss of teeth have not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letters sent in March 2007 and August 2008.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's VA treatment records, his private medical records, and the reports of his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.    
The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C. § 5103A (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received VA examinations in October 2007, September 2008, and September 2015.  As noted above, the Board found the September 2015 VA examination inadequate and remanded the case for a new exam which the Veteran received in September 2017 and October 2017.  The Board finds the most recent VA examinations examinations were adequate as the examiners reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings.  Accordingly, the Board's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

The Veteran's disability is rated under Diagnostic Code 9913, loss of teeth due to substance of body of maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150 (2017).  A noncompensable rating is warranted when the loss of masticatory surface can be restored of suitable prosthesis.  A 10 percent rating is warranted when all the upper and lower teeth on one side are missing, all the lower anterior teeth are missing, or all the upper anterior teeth are missing.  A 20 percent rating is warranted when all the upper and lower anterior teeth are missing or all the upper and lower posterior teeth are missing.  A 30 percent rating is warranted when there is a loss of all upper teeth or loss of all lower teeth.  A 40 percent rating is warranted when there is a loss of all teeth.  The Board notes the aforementioned ratings concerning loss of teeth are only applicable when the lost masticatory surface cannot be restored by suitable prosthesis. 

Further, these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not do the loss of the alveolar process as result of periodontal disease, since such loss is not considered disabling. 

The Veteran received a VA examination in October 2007, the Veteran reported his jaw was improperly set at the time of his accident and it does not function due to malalignment.  The VA examiner noted the Veteran was missing teeth numbered 3, 4, 10, 12, 13, 14, 15, 16, 17, 18, 19, 23, 24, 25, 26, 27, 28, 29, 31, and 32.  The VA examiner noted the Veteran's 7 and 11 numbered teeth had root canal therapy and tooth numbered 11 did not have a clinical crown.  The VA examiner noted the Veteran wore a partial, mandibular flexible which was old, worn, and needed replacement.  The VA examiner opined the Veteran's loss of teeth was directly related to his in-service accident.  Additionally, the Veteran's bone loss at tooth was 30 percent and probably due to periodontal disease.

In September 2008, the Veteran received another VA examination.  The VA examiner found teeth numbered 23 through 26 were directly lost due to his in-service accident.  However, the VA examiner noted there was a lack of sufficient medical evidence, specifically the lack of post-accident x-rays.  The VA examiner noted there was no evidence to substantiate the Veteran's claim of viable occlusion, there was not a single tooth that intercuspated with another, and the loss of teeth 13 and 29 were not due to his accident.  Furthermore, the VA examiner noted the panoramic showed there was excellent healing from the original fracture.

The Veteran's next VA examination was in September 2015.  The VA examiner noted the Veteran had difficulty eating comfortably and opening his mouth.  Additionally, the Veteran had the remainder of his teeth extracted in 2012 in preparation for complete dentures which he now wore.  The VA examiner noted the Veteran lost his 4 bottom teeth due to trauma but that loss was not due to loss of substance of body of maxilla or mandible without loss of continuity.  The Veteran's masticatory surfaces could be restored by suitable prostheses.  The VA examiner noted the Veteran was in visible discomfort when trying to perform the most basic of tasks involving his mouth.  Nevertheless, the VA examiner concluded there was no change in his diagnosis.  The VA examiner stated it was possible that a fracture occurred not so long ago that would not show up in x-rays because years of new bone growth has taken place, and while there is nothing in the panoramic, it did not mean the condition was resolved.

The September 2017 VA examiner was asked to evaluate the function of the Veteran's temporomandibular joint (TMJ) and whether there were any fibroma/scars that would impact the Veteran's disability.  The September 2017 VA examiner noted there was no evidence to support either contention so they were less likely than not due to the Veteran's residual of mandible fracture.

The October 2017 VA examiner noted the Veteran had complete upper and lower dentures.  The Veteran had anatomical loss of teeth but it was not due to loss of substance of body of maxilla or due to trauma or disease.  The VA examiner noted the Veteran's masticatory surfaces could be restored by suitable prostheses.  The VA examiner noted all his lower and upper teeth were lost.  Additionally, the VA examiner noted there was no evidence to support the Veteran's claim of TMJ or fibroma/tumor and scar. 

The evidence also included lay statements from the Veteran.  In February 2007, the Veteran stated his condition worsened as he aged and stated his disability caused a tumor that was subsequently removed from his face.  The Veteran also stated that his bite was misaligned which prevented him from receiving treatment.  In an April 2011 statement, the Veteran stated due to the amount of difficulty he experienced with having his teeth knocked out, he deserved an extraschedular rating.  In an October 2009 statement, the Veteran noted his disagreement with the VA opinion that his jaw healed excellently after the accident because the Veteran had to undergo extensive dental treatment.  At the Board hearing in June 2012, the Veteran stated that after his accident he had several options include getting all his teeth out and getting full dentures.  The Veteran noted he could not afford to get his teeth fixed and this impacted all areas of his life.  The Veteran's spouse also submitted a statement discussing how the Veteran's disability has caused the Veteran to become depressed and impacted his daily life.

The Board considers the medical evidence and lay evidence in determining whether an increase is warranted.  The Board acknowledges the October 2007 and September 2008 VA examinations present differing pictures of the Veteran's disability.  Each VA examiner concluded varying number of teeth were missing due to the Veteran's in-service accident.  However, the September 2015 VA examiner considered both previous examinations in coming to a conclusion.  The VA examiner concluded that there was no change in diagnosis and noted the Veteran's masticatory surfaces could be restored by suitable prosthesis.  The Board notes a compensable rating is warranted only when the lost masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Similarly, the October 2017 VA examiner concluded the Veteran's masticatory surfaces could be restored by suitable prosthesis.  The Board finds these opinions are afforded high probative weight.  Accordingly, the Board finds the preponderance of the evidence shows a noncompensable rating is warranted. 

The Board also considers the Veteran's lay statements regarding his discomfort in opening and closing his jaw.  The Veteran's discomfort was also noted by the September 2015 VA examiner.  However, the Veteran's limitation of motion was considered by the September 2017 VA examiner, and no evidence of TMJ was found.  While the Veteran can provide evidence as to the pain he experiences with opening and closing his mouth, as a lay person the Veteran is not qualified to provide a specific diagnosis.  This type of specialized knowledge falls outside the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the Board finds a separate rating for limitation of motion, including the pain experienced, is not warranted.

The Board notes the Veteran's contention concerning the tumor that was removed was also considered by the September 2017 VA examiner.  The VA examiner noted there was no evidence to support the Veteran's fibroma/tumor scar was the result of his service-connected disability.  Accordingly, while the Board considers the Veteran's lay statements the Board finds a separate rating is not warranted.  

Further, the Board notes the Veteran stated extraschedular consideration was warranted for his disability.  The Board notes that under Johnson, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, after applying the benefit of the doubt standard under Mittleider, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  As noted in the Introduction, the Veteran's claims for the extensive treatment he has experienced should be addressed in a claim for service connection for residuals of a fractured mandible with loss of teeth for dental treatment.  Additionally, the depression and social issues the Veteran has experienced due to his residual mandible fracture should be raised as a claim for an increase in his service-connected depression.  Accordingly, this is not an exceptional circumstance in which extra schedular consideration may be required to compensate the Veteran for a disability that can only be attributed to the combined effect of multiple conditions.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).
ORDER

Entitlement to a compensable rating for residuals of a mandible jaw fracture with loss of teeth is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


